- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2010 Commission File Number: 001-34476 BANCO SANTANDER (BRASIL) S.A. (Exact name of registrant as specified in its charter) Avenida Presidente Juscelino Kubitschek, 2041 and 2235 Bloco A  Vila Olimpia São Paulo, SP 04543-011 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A CONSOLIDATED FORM Managers and Related Persons Negotiation  Article 11 - CVM Instruction # 358/2002 On April, 2010 only the following transactions involving securities and derivatives were carried out, pursuant to Article 11 Instruction # 358/2002: Company Name: Banco Santander (Brasil) S.A. Group and Related Persons (X ) Board of Directors ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % of participation Same Type/ Class Total Shares Commom shares 0,00% 0,00% Shares Preferred shares 0,00% 0,00% Shares UNITS 0,00% 0,00% Debenture Commited SUDA15 Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) - Closing Balance Security/ Derivative Security Description Quantity % de participation Same Type Espécie/ Class Total Shares Commom shares 225* 0,00% 0,00% Shares Preferred shares 0,00% 0,00% Shares UNITS 27.657* 0,00% 0,00% Debenture Committed SUDA15 *Inclusion of Messrs. José de Menezes Berenguer Neto (01 common share and 6,382 Units), José de Paiva Ferreira (01 common share and 8,510 Units) and Celso Clemente Giacometti (01 common share), who were invested in the Board of Directors on April 13, 2010. Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors (X) Controlling Shareholder ( ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 84,21% 84,21% Shares Preferred shares 82,79% 82,79% Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amont(R$) - Closing Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 84,21% 84,21% Shares Preferred shares 82,79% 82,79% Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors (X ) Executive Officers ( ) Audit Committee ( ) Technical or Advisory Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares Commom shares 0,00% 0,00% Shares Preferred shares 0,00% 0,00% Shares UNITS 0,00% 0,00% Debenture Committed AMRO14 28 Debenture Committed AMRO15 16 Debenture Committed AMRO16 Debenture Committed STBA11 Debenture Committed STBA13 24 Debenture Committed SUDA14 67 Debenture Committed SUDA15 Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amont (R$) Debenture Committed SUDA14 Repurchase 04 R$ 54.029 Debenture Committed SUDA15 Repurchase R$ 5.638.782 Debenture Committed STBA13 Repurchase 07 R$ 108.278 Debenture Committed AMRO16 Repurchase 04 R$ 59.909 Debenture Committed STBA11 Application R$ 300.977 Closing Balance Security/ Derivative Securities Description Quantity % de participation Same Type/ Class Total Shares Commom shares 208.436* 0,00% 0,00% Shares Preferred shares 0,00% 0,00% Shares UNITS 160.468* 0,00% 0,00% Debenture Committed AMRO14 28 Debenture Committed AMRO15 16 Debenture Committed AMRO16 Debenture Committed STBA11 867** Debenture Committed STBA13 17 Debenture Committed SUDA14 63 Debenture Committed SUDA15 20.534*** * At the end of April/2011, considered: (i) exclusion of Messrs. José de Menezes Berenguer Neto Berenguer (01 common share and 6,382 UNITS); José de Paiva Ferreira (01 common share and 8,510 UNITS), who were informed of the position at the Board of Directors; (ii) exclusion of shareholding positions of Messrs. Francisco Di Roberto Junior (4,255 UNITS), who left the Company on April 5, 2010; and João Batista Videira Martins (12,765 UNITS), due to the end of his term-of-office. ** STBA11  At the end of April/2010, adjustment to exclude the amount of 113 secured debentures owned by Mr. Antonio Pardo de Santayana Montes (elected executive officer, who awaits permanent visa to be invested in the position). *** SUDA15  At the end of April/2011, considered: (i) exclusion of shareholding positions of Messrs. João Batista Videira Martins (not elected) 479 and Joel Michael Roberto (left the Company on April 28, 2010) 3,801 . Company Name: Banco Santander (Brasil) S.A. Group and Related Persons ( ) Board of Directors ( ) Executive Officers ( ) Audit Committee (x) Technical or Advisory Boards Opening Balance Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total Shares UNITS 0,00% 0,00% Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House Operation Day Quantity Price Amount (R$) - Closing Balance Security/ Derivative Características dos Títulos Quantity % de participation Same Type/ Class Total Shares UNITS 0,00% 0,00% Company Name: Banco Santander (Brasil) S.A. Name: Banco Madesant  Sociedade Unipessoal S.A. CPF/CNPJ: - Qualification: Avenida Arriaga 73, 2º andar - Funchal Madeira, 9000-060 Portugal Saldo Inicial Security/ Derivative Security Description Quantity % de participation Same Type/ Class Total ADS BSBR 0,61% 0,091% Activity in the month  described each purchase or sale operation carried out in the month (Day, quantity, price and amount) Security/ Derivative Securities Description Brokerage House I Operation Day Quantity Price Amount (US$) ADS BSBR Santander Investment Securities, Inc. ( SIS ) Purchase 30 Closing Balance Security/ Derivative Securities Description Quantity % de participation Same Type/ Class Total ADS BSBR 0,62%* 0,093% (*) Considering that, on April 30, 2010, the total number of Units was 562,780,715. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. Date:May 10, 2010 Banco Santander (Brasil) S.A. By: /
